Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20210184541.

Response to Arguments
Restriction/Election:  The Applicant did not provide any traverse argument against the Examiner’s position that claims 1-2 were/are read on the Applicant’s elected Species 1, while claims 3-15 have been withdrawn because these claims are related to non-elected Species, as explained in the Non-Final Office Action issued on 6/15/2022.  Therefore, the Restriction/Election is hereby made FINAL.
Claims Rejections – 35 USC § 112 and 35 USC § 103:  The previous 35 USC § 112 and 35 USC §103 rejections in the 6/15/22 Non-Final Office Action are no longer valid because claim 1 is currently amended and claim 2 is canceled via the Applicant’s amendment filed on 9/8/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “the permanent magnet is configured to be arranged on the advancing side of a claw-shaped magnetic pole portion, that is wider toward the power supply unit side, of the magnetic pole, in the rotation direction, the magnetic pole having the permanent magnet arranged thereon the advancing side, is located on the same axial end side as the power supply unit is provided” (emphasis added) is considered indefinite because of the following reasons:
In claim 1, the recitations of “magnetic poles and a plurality of claw-shaped magnetic pole pieces are provided on respective outer circumference thereof” and “a permanent magnet configured to be disposed between the adjacent claw-shaped magnetic pole pieces of the magnetic poles” (emphasis added).  Thus, it is unclear structurally how does the claimed “a claw-shaped magnetic pole portion” relate to the preceding claimed “claw-shaped magnetic pole pieces”.  
The phrase “the magnetic pole having the permanent magnet arranged thereon the advancing side” is confusing because the magnetic pole itself is generally a circular-shaped; therefore, it is unclear how to define “advancing side” and “receding side” in a rotation direction.  On the contrary, the magnetic pole having a plurality of claw-shaped magnetic pole pieces are provided on respective outer circumference thereof, wherein each of the a plurality of claw-shaped magnetic pole pieces having two opposite circumferential sides as “advancing side” and “receding side” in a rotation direction.
Also, in the above recitation, the term “the advancing side” (first occurrence) lacks antecedent basis.
In light of the spec, it is understood as “the permanent magnet is configured to be arranged on an advancing side of a claw-shaped magnetic pole piece of the plurality of claw-shaped magnetic pole pieces, wherein the magnet is arranged on the advancing side of the claw-shaped magnetic pole piece having a wider claw-pole portion toward the power supply unit side in the rotation direction, the magnetic pole having the permanent magnet arranged thereon the advancing side of the claw-shaped magnetic pole piece of the plurality of claw-shaped magnetic pole pieces, is located on a same axial end side as the power supply unit is provided in the rotor”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over JP 11-98787 (submitted in IDS, herein ‘JP’787’).
JP’787 substantially discloses the claimed invention; particularly, as shown in Fig. 2, the permanent magnet [19] is configured to be arranged on a claw-shaped magnetic pole portion [12Y1] that is wider toward the power supply unit side of the magnetic pole, in the rotation direction, wherein the magnetic pole [12Y], having the permanent magnet [19] arranged thereon, is located on the same axial end side as the power supply unit [28A-28B, 29A-29B] is provided, wherein an inter-magnetic pole where the permanent magnet is disposed and an inter-magnetic pole where the permanent magnet is not disposed, are configured to be alternately arranged in the rotation direction.  The difference is that, in the prior art machine, the magnet is arranged on the claw pole portion’s receding side in rotation direction, instead of the reversely arrangement as claimed, i.e. the magnet is arranged on the claw pole portion’s advancing side in rotation direction.

    PNG
    media_image1.png
    849
    1561
    media_image1.png
    Greyscale

	Those skilled in the art would understand that an electric rotating machine’s rotor can either rotate in clockwise direction or reversely in counter-clockwise direction, in some particular industrial implementations, an electric rotating machine’s rotor even has dual rotation directions (i.e. both clockwise direction and counter-clockwise direction).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by configuring the prior art machine’s rotor to rotate in a reversely direction (i.e. the counter-clockwise direction, instead of clockwise direction) such that the permanent magnet being on the advancing side of a claw-shaped magnetic pole portion, that is wider toward the power supply unit side, of the magnetic pole, in the rotation direction.  Doing so would maintaining the operational characteristics of the machine, while enable the machine to be implemented in any industrial implementation requiring counter-clockwise rotating machine; also, it would require only ordinary knowledge and necessary routine skills in the art to configure the prior art rotating machine as counter-clockwise rotating machine as a matter of obvious engineering design choice based on a particular industrial use of the machine.
	One might assert that such modification of reverse rotation direction of the machine would affect the cooling-flow paths of the machine.  It might be so, but the argument is irrelevant.  The current pending claim 1 merely recites “a cooling fan configured to be provided on at least one of the axial sides of the shaft in the magnetic poles, and to cool the field winding and the permanent magnet” without any specific cooling-flow paths that would be diversely affected by the reversed rotation direction.  
Also, one might assert that the rejection’s conclusion of obviousness is based upon improper hindsight reasoning.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, it would not require any particular teaching, suggestion, or motivation in the prior art reference because obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the reference(s) (itself)/themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d  1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above, it is within ordinary knowledge and skills in the art to modify the prior art machine by configuring the prior art machine’s rotor to rotate in a reversely direction (i.e. the counter-clockwise direction, instead of clockwise direction) such that the permanent magnet being on the advancing side of a claw-shaped magnetic pole portion, that is wider toward the power supply unit side, of the magnetic pole, in the rotation direction.  Doing so would maintaining the operational characteristics of the machine, while enable the machine to be implemented in any industrial implementation requiring counter-clockwise rotating machine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834